Citation Nr: 0010914	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-19 771A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) was involved in a 
July 8, 1998, Board of Veterans' Appeals (Board) decision 
which denied an appeal by the veteran on the issue of 
entitlement to service connection for peripheral neuropathy 
of the left leg and feet, claimed as secondary to exposure to 
Agent Orange.  


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also hereinafter referred to as the moving 
party) served on active duty from July 1958 to August 1978.  

A motion by the veteran for reconsideration of the Board's 
July 8, 1998, decision, was denied on January 13, 1999.  The 
veteran has now filed a motion for revision of the Board's 
July 8, 1998, decision on the basis of clear and unmistakable 
error.  


FINDINGS OF FACT

1.  By decision dated July 8, 1998, the Board denied an 
appeal on the issue of entitlement to service connection for 
peripheral neuropathy of the left leg and feet, claimed as 
secondary to exposure to Agent Orange, on the basis that the 
underlying claim was not well-grounded. 

2.  The veteran has not clearly and specifically alleged an 
error of fact, or error of interpretation or application of 
statute or regulation in the July 8, 1998, Board decision. 


CONCLUSION OF LAW

The motion for revision of the July 8, 1998, Board decision 
which denied an appeal on the issue of entitlement to service 
connection for peripheral neuropathy of the left leg and 
feet, claimed as secondary to exposure to Agent Orange, is 
without legal merit.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. §§ 20.1403(a), 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to a recently issued opinion of the VA 
General Counsel, VAOPGCPREC 1-98, the Board's authority 
applies to any claim pending on or filed after the date of 
enactment of the statute, November 21, 1997.  See 38 C.F.R. 
§ 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The veteran has challenged a July 8, 1998, Board decision.  
In that decision, the Board reviewed an appeal by the veteran 
on the issue of entitlement to service connection for 
peripheral neuropathy of the left leg and feet, claimed as 
secondary to exposure to Agent Orange.  The Board denied the 
appeal on the basis that the underlying claim was not well-
grounded.  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

In this case, in a June 1999 letter subsequent to a denial of 
motion for reconsideration, the veteran effectively entered a 
motion for revision of the Board's July 1998 decision on the 
basis of CUE.  The essential contention advanced by the 
veteran is that a newsletter published by VA stated that 
Vietnam veterans exposed to Agent Orange and afflicted with 
neuropathy were entitled to compensation.  The veteran 
contends that the article in the VA newsletter stated that 
Vietnam veterans exposed to Agent Orange who develop 
neuropathy are entitled to VA compensation, and that Vietnam 
veterans are not required to prove exposure to Agent Orange 
because VA presumes all military personnel who served in 
Vietnam were exposed to Agent Orange.  The veteran further 
contends that, because the article in the VA newsletter did 
not state that neuropathy must occur within one year of 
leaving service, the article was binding on the Board.  He 
therefore essentially maintains that the July 1998 Board 
decision (which did not find that the presumption applied so 
as to provide the necessary link to service) denying his 
claim as not well grounded was CUE.  

After a review of the evidence that existed at the time of 
the July 1998 Board decision, the Board finds that the 
veteran has not proffered a legally cognizable claim of CUE 
in the July 1998 Board decision.  That is, the veteran in 
this case has not set forth specific allegations of error, of 
either fact or law, which would warrant a finding of CUE.  

To the extent that the veteran argues that the Board was in 
error for failing to abide by the information furnished in 
the VA newsletter, the Board declines to view this assertion 
as an effective challenge to the Board's application of an 
actual statute or regulation since the veteran is not 
specifically citing to a statute passed by the Congress or a 
regulation promulgated by VA.  The controlling regulation is 
38 C.F.R. § 3.309(e) which lists acute and subacute 
peripheral neuropathy as disability which may be presumed to 
be related to service if other conditions are met.  Under 38 
C.F.R. § 3.307(a)(6 )(ii), acute and subacute peripheral 
neuropathy must become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent.  The Board is bound by 
applicable statutory and regulatory law.  See generally 38 
U.S.C.A. § 7104.  The referenced VA newsletter does not 
constitute a statute or regulation, and the veteran has not 
specifically challenged the Board's application of the 
controlling law as set forth in the actual regulations.  An 
allegation of CUE of law must clearly and specifically allege 
that "statutory or regulatory provisions extant at the time 
were incorrectly applied."  38 C.F.R. § 20.1403(a).  The 
veteran appears to argue that VA is bound by the newsletter 
because it did not mention any one year period during which 
acute or subacute peripheral neuropathy must become manifest.  
The Board does not view this argument as an effective 
challenge to the Board's application of the actual law in 
effect at that time.  

Moreover, if the Board were to view the veteran's argument as 
specifically challenging for CUE purposes the law in effect 
at the time of the prior Board decision, his motion would 
nevertheless be denied because the Board correctly applied 
the law in July 1998.  It is well-settled that payment of 
government benefits must be authorized by statute, and the 
fact that erroneous information may have been furnished 
cannot be used to estop the government from denying benefits.  
McTighe v. Brown, 7 Vet.App. 29, 30 (1994) (citing OPM v. 
Richmond, 496 U.S. 414, 424 (1990).  In other words, 
regardless of any omissions and/or inaccuracies in the VA 
newsletter, the laws passed by the Congress and the 
regulations promulgated by VA were correctly applied by the 
Board.  

To the extent that the veteran's contentions are that service 
connection should have been granted because he is a Vietnam 
veteran with neuropathy, this is essentially a disagreement 
with the outcome of this decision.  As the veteran's 
representative indicated in the September 1999 brief in 
support of the veteran's claim, the 'motion essentially 
reiterates previous contentions of records that his 
peripheral neuropathy was caused by exposure to the 
herbicide."  However, a disagreement with the outcome of the 
decision is not CUE, as a disagreement as to how the facts 
were weighed or evaluated cannot constitute a claim of CUE.  
38 C.F.R. § 20.1403(d)(3).   

After reviewing the record, the Board is unable to find that 
the veteran has advanced a sufficient allegation of clear and 
unmistakable error in the July 8, 1998, Board decision.  The 
Court has held that where, as in this case, there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated or denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Because the veteran in this case has not 
set forth specific allegations of error of either fact or law 
which would warrant a finding of CUE, the Board must find 
that the motion for revision of the July 8, 1998, decision to 
deny an appeal on the issue of entitlement to service 
connection for peripheral neuropathy of the left leg and 
feet, claimed as secondary to exposure to Agent Orange, is 
without legal merit, and must be denied.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1403(a), 20.1404(b).


ORDER

The motion is denied. 


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals


 


